MEMORANDUM ***
Jean Paul Lauren appeals pro se from the district court’s summary judgment in his action against the Commissioner of Social Security alleging improper denial of his Plan to Achieve Self-Support (“PASS”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s order affirming the Commissioner’s decision. Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir.2005). We may affirm on any ground supported by the record. San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1030 (9th Cir.2004). We affirm.
The district court properly granted summary judgment because Lauren’s proposed PASS failed adequately to delineate the part of his income that he intended to “use or set aside to use for expenses :.. determine[d] to be reasonable and necessary to fulfill an approved [PASS,]” as was necessary to evaluate his eligibility for the Supplemental Security Income he sought to obtain. 20 C.F.R. § 416.1180 et seq. (setting forth requirements for viable PASS proposals).
The Commissioner’s motion to file a supplemental brief is granted.
Lauren’s motion for oral argument is denied.
AFFIRMED.

 ■pkjg disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.